DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 07/29/2021 has been received and fully considered.
3.	Claims 1, 3-5 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 07/29/2021 have been fully considered but they are moot in view of the new grounds of rejection. While no specific arguments to any specific claims’ language or limitations were presented in the response, the Examiner respectfully notes none of the claims and/or amendments presented are patentably distinct from the prior art of record, as evidenced by the rejections set forth below. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Computational Fluid Dynamic module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1, 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khaled Alhussan (Supersonic Flow over Blunt Body with a Decelerator, 2005 (4 pages)), in view of Johnson et al. (US Patent No. 7,219,859).
	7.1	In considering claims 1, 4, Alhussan discloses a system for creating an analysis to be used in development of a design methodology for creating a blunt body with optimal performance, the system comprising: 
a first blunt body model having a blunt and lacking a deceleration device (see fig.2, abstract, the work to be presented herein is a Computational Fluid Dynamics investigation of the complex fluid mechanisms that occur over blunt body with and without a decelerator, see further introduction); a second blunt body model having a body with a blunt end with a deceleration device integrated into the second blunt body model (see fig.1. abstract, the work to be presented herein is a Computational Fluid Dynamics investigation of the complex fluid mechanisms that occur over blunt body  having a blunt end with and without a decelerator, see further introduction, first, study of the actual flow configuration over a blunt body with a decelerator offers some insight into the complex flow phenomena); a computational fluid dynamic module configured to perform data analysis on the first blunt body model and the second blunt body model (see abstract “the work to be presented herein is a Computational Fluid Dynamics investigation of the complex fluid mechanisms that occur over blunt body with and without a decelerator “, further fig.1-4, section 2 “computational fluid dynamics analysis”, pages 2-3, which provides analysis for both model, including plot contours for blunt body with and without deceleration ); a plurality of contoured plots relating to fluid flow around the first blunt body and the second blunt body as determined by the computational fluid dynamics module (pages 2-3, which provides analysis for both model, including plot contours for blunt body with and without deceleration); wherein the plurality of contoured plots provide a numerical analysis to be used to develop a design of the blunt body with optimal performance (see page 2 “right lower column, results from the numerical analysis will be used to develop a design methodology so as to predict optimal performance). “the deceleration device having a constant diameter, the constant diameter being greater than a diameter of the body”, it is respectfully noted by the Examiner that a person of skilled in the art would clear understand that having the decelerator device integrated into body wherein the overall cross-sectional area of body is less than the cross-sectional area of the body with the deceleration having constant diameter, the diameter of the body having the decelerator would obviously be greater than that of the body without the decelerator, as claimed and further visually evidenced in fig.1 “the multiple circles shown by the tires integrally attached 
Nonetheless, Johnson et al. teaches a device having a constant diameter, the constant diameter being greater than a diameter of the body (see col.18 lines 38-43, In an exemplary embodiment, the flared section comprises a first stage flared section having a first diameter and a second stage flared section having a second diameter and wherein the first diameter is larger than the second diameter). Alhussan and Johnson et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Johnson et al. is similar to that of Alhussan. Therefore, it would have obvious to a person of skilled in the art at the time of filing of the application to combine the method of Johnson et al. with that of Alhussan because Johnson et al. teaches increasing accuracy (see col.1 lines 28-31).
7.2	As per claim 3, the combined teachings of Alhussan and Johnson et al. teach that wherein the plurality of contoured plots (see Alhussan fig. 2-4) comprises: a visual representation of detached shock waves associated with the first blunt body model movement through fluid and the second blunt body movement through fluid (see Alhussan page 2-3, “Results and discussion” Figure 2 shows a contour plot of Mach number for flow over a blunt body without a decelerator at zero angle of attack. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 2. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number; further lower right column of page 2); and a visual representation of flow separation associated with the first blunt body model movement through fluid and the second blunt body movement through fluid (see Alhussan abstract, in this paper a qualitative analysis of the flow structure over a blunt body and blunt body with a decelerator was shown; further introduction and result and discussions of page 2, along with fig.2-4), the visual representation of flow separation demonstrates that the second blunt body model with a deceleration device has increased flow separation (see Alhussan results and discussions on right bottom of page 3 bridging page 4 upper left “Contour plot of Mach number for flow over a blunt body with a decelerator at 15-degree angle of attack is shown in figure 5. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 5. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 5 that adding a decelerator can lead to significant increase in flow separation behind the body). 
7.3	Regarding claim 5, the combined teachings of Alhussan and Johnson et al. teach that wherein the first contoured plot and second contoured plots (see Alhussan page 3) each comprise: a visual representation of detached shock waves and a visual representation of flow separation (see Alhussan page 2-3, fig.4 shows a contour plot of March number for flow over a blunt body with a decelerator at zero an le of attack. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 2. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 4 that adding a decelerator can lead to significant increase in flow separation behind the body. Contour plot of Mach number for flow over a blunt body with a decelerator at 15-degree angle of attack is shown in figure 5. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 5. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 5 that adding a decelerator can lead to significant increase in flow separation behind the body), the visual representation of flow separation demonstrates that the second blunt body model with a deceleration device has increased flow separation (see results and discussions on right bottom of Alhussan page 3 bridging page 4 upper left “Contour plot of Mach number for flow over a blunt body with a decelerator at 15-degree angle of attack is shown in figure 5. The Mach number is changed from 1.4 to 3.0. One can see the detached shock waves in figure 5. One can also notice from this figure that the shape and the strength of the detached shock waves and flow separation region changing with increasing Mach number. It is observed, from figure 5 that adding a decelerator can lead to significant increase in flow separation behind the body).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8.1	Klousia et al. (US Patent No. 9,423,030) relates seals for pivot joints used to look patiently connect mechanical parts and, more particularly, to outer seals for pins and bushings that rotation only connect linkages and work tools on work vehicles.
9.	Claims 1, 3-5 are rejected and Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        August 20, 2021